United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 14-1377
Issued: June 23, 2015

Oral Argument January 28, 2015

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 30, 2014 appellant filed a timely appeal from a May 19, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the appeal.
ISSUES
The issues are: (1) whether OWCP abused its discretion by recovering travel
reimbursement for the period February 27, 2007 through August 7, 2012; (2) whether appellant
received an overpayment of compensation in the amount of $1,969.31 for the same period;
(3) whether OWCP properly found that she was at fault in creation of the overpayment, thereby
precluding waiver of recovery of the overpayment; and (4) whether it properly recovered the
overpayment by withholding $1,969.31 from continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

On appeal appellant contends that she did not commit fraud as she accurately reported
mileage for travel from her home in Greenville, North Carolina to Duke University and Temple
Hills, Maryland.
FACTUAL HISTORY
On February 15, 1993 appellant, then a 38-year-old former distribution clerk, filed an
occupational disease claim alleging that she sustained left hand, wrist, and finger injuries as a
result of pulling cases at work. OWCP accepted her claim for right and left ulnar entrapment,
herniated nucleus pulposus at C7-T1 and C4-5, and left carpal tunnel syndrome. It authorized
C7-T1 anterior fusion and discectomy performed on March 10, 1995.
In a May 16, 1996 decision, OWCP granted appellant a schedule award for 42 percent
impairment of the left upper extremity. The period of the award ran from April 28, 1996 to
August 22, 1998. In an August 17, 1998 decision, OWCP amended the May 16, 1996 decision
to reflect an award period of April 28, 1996 to November 2, 1998.
By letter dated May 8, 2008, OWCP expanded the acceptance of appellant’s claim to
include left carpal tunnel syndrome. In a January 23, 2014 decision, it granted appellant a
schedule award for an additional six percent impairment to the left arm. OWCP noted that she
had previously received a schedule award for 42 percent impairment of the left arm. It also
granted appellant a schedule award for seven percent impairment of the right arm.
On November 8, 2013 a special agent in the employing establishment’s Office of
Inspector General (OIG) submitted an investigative report covering the period August 8, 2012 to
September 11, 2013 with exhibits that included OWCP-957 forms dated December 2006 to
July 2012 claiming travel reimbursement.
The investigation determined that, from
December 2006 to August 2012, appellant claimed approximately 3,862 miles from her
residence to medical facilities that were either inflated or not driven. As a minimum of 14
percent of the total mileage claimed was fraudulent, appellant received approximately $1,969.00
in fraudulent travel reimbursement from OWCP. A comparison of the mileage reported on travel
refund request forms (OWCP-957) by appellant for the period December 2006 to July 2012 and
mileage calculations on MapQuest.com, an internet-based service, indicated that she routinely
reported inflated travel mileage. The OIG contacted the medical facilities and practices where
appellant claimed she was seen and treated. On OWCP-957 forms she claimed that a medical
facility identified as Rehab Pain Management was 20 and 24 miles roundtrip from her residence.
The report stated that MapQuest.com showed that this facility was only 6.94 miles from
appellant’s residence, an inflation of 13.067 and 17.06 miles per trip. Appellant submitted
OWCP-957 forms for a facility identified as Duke Health Center, 932 Morreene Road, Durham,
North Carolina. She claimed she traveled 150 miles one way or 300 miles roundtrip each time to
this facility on January 15, 22 and October 15, 2010, and July 22, 2011. MapQuest.com
indicated that the roundtrip mileage from appellant’s residence to Duke Health Center was
222.26 miles, an inflation of 77.24 miles per trip. Appellant claimed that she traveled 482 miles
to National Medical Rehabilitation (NMR), 3611 Branch Avenue, Suite 309, Temple Hills,
Maryland on August 10, 2007. The facility’s copy of her dates of service indicated that she was
not seen on that date. Appellant claimed back-to-back trips to Maryland on March 25 and 26,
2007, 448 miles roundtrip from her residence. The report noted that it seemed unlikely that she

2

would drive 448 miles home, only to return for a doctor visit the next day, again driving 448
miles. Appellant claimed back-to-back trips to NMR on October 29 to 30, 2007 and July 9
and 10, 2008. A consultation report from the medical practice of Dr. Hampton Jackson, located
at 6144 Oxon Hill Road, Oxon Hill, Maryland revealed that she was only seen on
August 3, 2010. The report stated that it was unclear why appellant had travelled over 4½ hours
one way for medical treatment. Appellant claimed back-to-back roundtrips when she travelled
472 miles from her residence to Dr. Jackson’s office on August 3, 2010 and 448 miles from her
residence to NMR on August 4, 2010. Several documents were attached to the report which
included a General Services Administration privately-owned vehicle (POV) mileage rates chart
for reimbursement, the employing establishment’s injury compensation performance analysis
systems case cost as of October 16, 2013, and reports from MapQuest.com reflecting the
distance between appellant’s residence and medical facilities from which she sought medical
treatment.
On April 17, 2014 OWCP made a preliminary finding that appellant received a $1,969.31
overpayment of compensation because she received travel expense reimbursement from
February 27, 2007 through August 7, 2012 for reported inflated mileage. It found her at fault in
the creation of the overpayment because she accepted a payment that she knew or should have
known was incorrect. Appellant was advised to complete an accompanying overpayment
recovery questionnaire and submit supporting financial documents. Additionally, she was
advised that, within 30 days of the date of the letter, she could request a telephone conference, a
final decision based on the written evidence, or a prerecoupment hearing.
In a May 15, 2014 letter, appellant denied falsifying her travel mileage. She stated that,
she lived in Greenville, North Carolina. If OWCP had made a mistake in thinking that she lived
in Greensboro, North Carolina then appellant could understand that this city was 117 miles from
the clinic in Durham, North Carolina.
By decision dated May 19, 2014, OWCP finalized the fact and amount of the preliminary
overpayment determination and the finding of fault.2 It directed recovery of the overpayment by
deducting $1,969.31 from appellant’s continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.3 While OWCP is obligated to pay for treatment of employment-related

2

In a prior decision dated January 22, 2014 decision, OWCP found that appellant received an overpayment of
compensation in the amount of $2,365.36 because she received benefits from the Office of Personnel Management
and under FECA for the same time period. On April 10, 2014 it indicated that the overpayment had been repaid in
full.
3

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

3

conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.4
Section 10.310(a) of the implementing regulations provide that an employee is entitled to
receive all medical services, appliances, or supplies which a qualified physician prescribes or
recommends and which OWCP considers necessary to treat the work-related injury.5 OWCP
procedures provide that nonmedical equipment such as waterbeds, saunas, weight-lifting sets,
exercise bicycles, etc., may be authorized only if recommended by the attending physician and if
OWCP finds that the item is likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of monthly compensation.6
Section 10.315 of OWCP regulations provide, in relevant part that the employee is
entitled to reimbursement of reasonable and necessary expenses, including transportation needed
to obtain authorized medical services, appliances, or supplies. To determine what is a reasonable
distance to travel OWCP will consider the availability of services, the employee’s condition, and
the means of transportation. Generally, 25 miles from the place of injury, the work site or the
employee’s home, is considered a reasonable distance to travel.7
In interpreting section 8103(a) of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under FECA to ensure that an employee recovers from
his or her injury to the fullest extent possible in the shortest amount of time. OWCP has
administrative discretion in choosing the means to achieve this goal and the only limitation on
OWCP’s authority is that of reasonableness.8 It has broad discretion in considering whether to
reimburse or authorize travel expenses.9 Proof of causal relationship must include supporting
rationalized medical evidence.10
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for right and left ulnar entrapment, herniated nucleus
pulposus at C7-T1 and C4-5, and left carpal tunnel syndrome, and authorized C7-T1 anterior
fusion. It found that the mileage she reported for reimbursement of travel from February 27,
2007 through August 7, 2012 was fraudulent.

4

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

5

20 C.F.R. § 10.310(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(5)
(October 1995).
7

20 C.F.R. § 10.315; see W.J., Docket No. 10-1944 (issued June 1, 2011).

8

R.L., Docket No. 08-855 (issued October 6, 2008).

9

See W.T., Docket No. 13-197 (issued June 3, 2013).

10

M.B., 58 ECAB 588 (2007).

4

An OIG investigation revealed that appellant listed travel from her home in Greenville,
North Carolina to medical facilities and practices in North Carolina and Maryland in numerous
medical travel refund request forms. The OIG investigation claimed to find that the mileage was
either inflated or not driven. Although the investigative report indicated that appellant’s OWCP957 forms were included as exhibits, no such forms were contained in the record.
It is particularly important to be able to review these forms because OWCP subsequently
issued a decision finding that appellant received an overpayment of compensation for which she
was at fault in creating. OWCP found that her signature on each OWCP-957 form certified that
any information she provided was true and correct and that she could be subjected to civil
penalties and/or criminal prosecution for knowingly making any false statement or
misrepresentation to obtain reimbursement. The Board finds, therefore, that OWCP has not
established that the mileage claimed by appellant was incorrect. The Board will set aside the
May 19, 2014 OWCP decision and remand the case to OWCP for reconstruction of the record,
including obtaining the OWCP-957 forms completed and signed by appellant for the claimed
reimbursement period. Following reconstruction of the record, OWCP shall issue a de novo
decision on the merits of the claim.11
CONCLUSION
As the case is not in posture for a decision regarding appellant’s claim for reimbursement
of medical travel expenses, it is premature to address the issues of fact and amount of
overpayment, fault, and recovery. The second, third, and fourth issues are therefore moot.

11

OWCP’s decision shall also cite the legal authority by which the existence of an overpayment in this case is
established and explain the calculation methods used and their validity.

5

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2014 decision of the Office of
Workers’ Compensation is set aside and the case remanded for further action consistent with this
decision of the Board.
Issued: June 23, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

